Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 1 of 21 PageID# 46



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


STEPHEN C. GRATZ                            )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )                 Case No. 3:18cv-645-REP
                                            )
                                            )                 TRIAL BY JURY
DIANE GRATZ a/k/a                           )                 IS DEMANDED
     DIANA GRATZ                            )
                                            )
       Defendant.                           )
                                            )


                         AMENDED COMPLAINT

       Plaintiff, Stephen C. Gratz (“Steve”), by counsel, pursuant to Rule 15(a)(1)(B) of

the Federal Rules of Civil Procedure, files the following Amended Complaint against

defendant, Diane Gratz a/k/a Diana Gratz (“Diane”).

       Steve seeks compensatory damages, treble damages and punitive damages in a

sum not less than $7,850,000.00, plus prejudgment interest on the principal sum

awarded by the Jury pursuant to § 8.01-382 of the Virginia Code (1950), as amended (the

“Code”), attorney’s fees pursuant to § 18.2-500 of the Code, and costs incurred – arising

out of defendant’s tortious interference with contract and business expectancy and civil

conspiracy.

       As and for his Amended Complaint, Steve states the following facts:
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 2 of 21 PageID# 47



                                         Parties

       1.      Steve is a citizen of Virginia. He lives in Charlottesville, Virginia. His

father is George Otto Gratz (“George”). His mother was Virginia Lee Gratz (“Virginia”).

Virginia died in 2003.

       2.      Diane is a citizen of Florida. After Virginia died, George married Diane.

Diane and George own property in the City of Richmond, which they use as an office and

residence.   Richmond, Virginia, is their second home.       This case involves Diane’s

intentional efforts between 2008 and 2014 to interfere with the written and unwritten

contracts between Steve and George. In furtherance of the scheme to injure Steve’s

property and contractual rights, Diane has been physically present in Virginia on

numerous occasions; Diane has had numerous communications with George over the last

ten (10) years while George has been physically present in Virginia; George has been

physically present in Richmond at least six (6) times a year in connection with the

properties and business at issue; and Diane has actively participated in the renovation and

repair of the properties at issue, including 509 N. Meadow Street, Richmond Virginia,

allowing George to use her personal property (car and architect’s drafting table) located

in Richmond, Virginia, and her interior decorator’s license and companies (Evans Gratz

Designs) to make discounted purchases for building materials and furnishings in the

Commonwealth of Virginia. In addition to her contacts related to Steve’s claims, Diane

has owned multiple parcels of real estate in Richmond over the years, which she has

renovated and sold for an enormous profit. Between August 2012 and the present, Diane

has been Director of the Elizabeth Evans Gallery with a place of business in Richmond,

Virginia. [https://www.linkedin.com/in/diana-gratz-42952630/].




                                            2
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 3 of 21 PageID# 48



                                 Jurisdiction and Venue

       3.      The United States District Court for the Eastern District of Virginia has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

citizens of different States and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest, costs and fees.

       4.      Diane is subject to personal jurisdiction in the Commonwealth of Virginia

pursuant to the long-arm statute, § 8.01-328.1(A)(1), (A)(3) and (A)(4) of the Code, as

well as the Due Process Clause of the United States Constitution. She owns real property

in Richmond, Virginia, keeps personal property in Richmond, Virginia, and has

continuous and systematic contacts with the Commonwealth, such that it is her second

home. She, directly or by an agent, transacted and transacts business in Richmond,

Virginia, relating to the properties at issue. She, directly or by an agent, committed

multiple intentional torts and other wrongful acts in the Commonwealth of Virginia,

designed to induce George to breach his agreements with Steve. She caused tortious

injury to Steve by acts outside the Commonwealth. She regularly does business, engages

in a persistent course of conduct, and derives substantial revenue from goods used or

consumed or services rendered in the Commonwealth of Virginia. Diane has minimum

contacts with Virginia such that the exercise of personal jurisdiction over her comports

with traditional notions of fair play and substantial justice and is consistent with the Due

Process Clause of the United States Constitution.

       5.      Venue is proper in the Richmond Division of the United States District

Court for the Eastern District of Virginia.       The properties at issue are located in

Richmond, Virginia. Plaintiff’s injuries were sustained in Virginia. A substantial part of




                                              3
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 4 of 21 PageID# 49



the events or omissions giving rise to the claims stated in this action occurred in the

Eastern District of Virginia within the Richmond Division.

                                 Statement of the Facts

       6.      Virginia invested in residential real estate, and, before her death, acquired

a substantial number of apartment buildings and rental units.        In 1994, she formed

“Virginia Lee Properties, Inc.” (“VLP”) to manage the real estate. Steve was appointed

President of the Company. Steve handled the day-to-day operations of VLP, including

management of all the properties. Between 1994 and 2003, VLP paid Steve a small

salary as follows: 1994: 22,000; 1995: 25,000; 1996: 30,000; 1997: 33,000; 1998:

35,000; 1999: 38,000; 2000: 45,000; 2001: 56,000; 2002: 71 ,000; and 2003: 88,000. As

additional compensation, Virginia agreed to gift distributions to Steve as VLP’s

operations matured. At the time of her death in 2003, Virginia held title to over 100 units

and Steve and George owned an additional 25 units.              The entire portfolio was

approximately 130 units. The total market value of the properties at the time was

estimated at $10,500,000.00.

       7.      After Virginia died, George transferred title to the apartment buildings

from Virginia’s name into the names of single-asset limited liability companies, so that

each property was its own LLC.

       8.      George informed Steve that he (George) had an unwritten agreement with

Virginia that “you [Steve] will be left the apartment buildings when I [George] die.”

George represented to Steve that he intended to honor his agreement with Virginia of

which Steve was the intended beneficiary.




                                             4
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 5 of 21 PageID# 50



       9.      Throughout the years after Virginia’s death, Steve and George entered into

many additional written and unwritten agreements relating to the apartment buildings.

       10.     In 2004, George married Diane. George and Diane moved to Naples,

Florida, into George and Virginia’s former marital residence, the home Steve grew up in.

At all times relevant to this action, Diane had knowledge of Steve and George’s

agreements relating to the apartment buildings through her conversations with George

and her knowledge of his business.

       11.     VLP merged into “Virginia Lee Properties, LLC” (“VLP LLC”). Steve

was sole member and manager of VLP LLC.

       12.     In 2004, VLP LLC entered into ten-year written agreements to manage the

apartment buildings. Each management contract (one for each building) automatically

renewed for another five (5) years unless terminated by the parties 180 days before

expiration of the 10-year term.

       13.     In their conduct of the apartment building business, George and Steve, at

George’s request, routinely disregarded corporate formalities and completely disregarded

the written management contracts. They operated the apartment building business as

partners, each with a 50/50 vote.

       14.     To maximize cash flow to George while George was alive, Steve and

George agreed that Steve would take a reduced salary for managing the properties. In the

event any of the apartment buildings were sold, and the proceeds not reinvested in either

a 1031 like-kind exchange property managed by Steve or another mutually agreed

investment, George agreed to pay Steve 25% of the sales price of the property so sold.




                                            5
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 6 of 21 PageID# 51



       15.    Between 2004 and 2014, Steve successfully managed the apartment

building business and properties pursuant to and in reliance upon his agreements with

George.

       16.    The discussions and agreements between Steve and George regarding the

apartment properties were memorialized in an email that Steve sent to George:




From conversations with George, Diane was well aware of George’s agreement with

Virginia and George’s agreements with Steve. Diane also received a faxed copy of the

notes of Steve and George’s conversations.

       17.    At some point between 2005-2007, George told Steve that he wanted to

sell some of the run-down apartment inventory and invest the proceeds in newer

commercial properties, less student apartments and properties outside of Richmond,

Virginia. Steve was fine with that idea since the buildings had major amounts of deferred


                                             6
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 7 of 21 PageID# 52



maintenance. Steve and George sold 56 apartment units. They reinvested some of the

proceeds in rental properties that they decided to hold in partnership:       1118 Grove

Avenue – 50/50; and 203 N. Lombardy Street – 70/30. Steve managed these properties.

George used some of the proceeds to purchase and renovate a 2nd home for himself and

Diane in Sharon, Connecticut. Finally, some of the proceeds were “loaned” to Steve.

Steve used the “loan” proceeds to perform commercial upgrades to the N. Lombardy

property (owned by Steve and George 70/30) and construction work on other projects.

       18.     Steve continued to work tirelessly to manage the apartment building

properties in reliance on his Dad’s word and agreements.

       19.     Between 2006 and 2008, George and Diane purchased and renovated a 2nd

home in Sharon, Connecticut. They purchased the home in July 2006 for $2.6 Million.

The home was approximately 6,200 square feet. After purchasing the home, Diane hired

a high-end architectural firm. The home was completely gutted. The renovation project

went overbudget by at least $1 Million Dollars.         After the real estate market in

Connecticut crashed, the property quickly went under water. With the massive added

debt and diminished cash flow from the renovations, Diane began to express concerns

over cash flow and her standard of living. George relayed these concerns to Steve. The

Sharon Connecticut property was originally listed for sale in 2012 for $7 Million Dollars.

George dropped the price each year by $1 Million Dollars. The property eventually sold

in 2016 for $3.1 Million.

       20.     Diane’s spendthrift habits and her desire to maintain a lifestyle eventually

caused Diane to induce George to terminate his agreements with Steve.




                                            7
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 8 of 21 PageID# 53



       21.     In or about March 2007, as the renovations to the Sharon Connecticut

property began to ramp up, Steve and George had a discussion in Naples, Florida, about

the apartment buildings staying with Steve if anything should happen to George. George

guaranteed to Steve that his marriage to Diane would not interfere with the business and

could not because of what he (George) and Virginia had agreed upon. George told Steve

not to worry. George reiterated that he and Virginia had an agreement that the apartment

buildings would stay with Steve. This included the “Marco office plaza”. George said he

was leaving the Naples house to Diane and she had agreed that she would leave it to the

Gratz family at her death. George further stated that Diane had a trust from her last

marriage and was set financially. [In 2013, Steve would be told by George that Diane did

not have any money from her prior marriage and George needed to make sure she was

taken care of financially].

       22.     In March 2008, George and Diane traveled to Richmond, Virginia, just

after the birth of Steve’s daughter. Diane told George that she “wanted to see all the

apartment buildings”. George took Diane on a tour of the interior and exterior of each

building. Steve thought this was odd, but did not give it much thought.

       23.     In May 2008, Steve asked to have lunch with George. The purpose of the

lunch was to discuss the preparation of written agreements to memorialize the unwritten

contracts between George and Virginia and the contracts between Steve and George.

Steve’s request for a meeting was prompted by a conversation that Steve’s (then) wife,

Lainie, had had with her grandmother. Lainie received a call from her grandmother,

saying that Diane had stated that she and George were “taking over” the apartment

operation. Diane falsely stated that “they” were taking over management of the rental




                                            8
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 9 of 21 PageID# 54



properties because of Steve’s poor management and “incompetence”. In truth, except for

brief turnovers, VLP LLC never had a year in which there was less than 100%

occupancy. Steve asked George whether Diane’s statements were true. George said

there was no truth to it. George confirmed the long-term goal and agreement to hold the

apartment properties until his death, at which time the properties would transfer to Steve.

There was no need for written contracts. In February 2011, George repeated to Steve via

email:




         24.   Just after Steve finished developing the 203 N. Lombardy property,

George called Steve and stated that he “could not be prouder” of Steve “as a father.”

George told Steve that Steve had “done a great job executing every project and taking

care of the apartments.”

         25.   Contrary to George’s belief, Diane was, in fact, intent on taking over

management of the apartment rental business. In addition to Lainie’s grandmother, Steve

has discovered that Diane also made false and defamatory statements about Steve to

Diane’s sister, Ty. The purpose of Diane’s statements was to drive a wedge between

George and Steve.

         26.   Diane’s intentional interference with Steve and George’s contracts

occurred over many years. Ultimately, in or about 2013, Diane finally succeeded in

causing George to cut all ties with Steve. Between 2008 and 2013, Diane had many

conversations with George while he was in Virginia in which she induced George to

terminate his relationships with Steve.



                                            9
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 10 of 21 PageID# 55



        27.     Diane stopped coming to Richmond regularly after 2010. The last time

 Steve saw Diane in Richmond was in 2011. Steve does not know the number of times

 Diane has been physically present in the Commonwealth of Virginia since 2011, but,

 upon information and belief, it has been numerous times to deal with her real estate in

 Richmond (3122 Windmoor Court), business with George and other matters. Diane’s

 contacts with the Commonwealth of Virginia, including her involvement in the

 renovation an repair of the apartment units, were continuous and systematic.

        28.     The relationship between Steve and George gradually hardened between

 2010 and 2013. George stopped coming by to see his grandchildren or Steve’s spouse,

 which was completely out of character and contrary to the relationship he had at the time

 his grandchildren were born. Steve and his family were not invited to any holiday events

 and no invitations to visit were accepted by George. In October 2012, Steve told George

 at lunch that “we hardly see you”. George was in town to have an early 100th birthday for

 his mother (Steve’s grandmother). The birthday party was being celebrated early because

 Diane had decided to open a gallery on or about grandmother’s 100th birthday. Steve

 said, “Dad, I don’t want to interfere with your marriage, but everyone is thinking this is

 getting weird. Specifically, that you and Diane are not going to be here for Omi’s

 birthday.” George sternly replied, “that’s right, you’re not going to interfere.” George

 was out of character and agitated. Steve asked him to explain what was going on.

 George admitted that “Diane feels you are against her and trying to undermine our

 relationship. She feels threatened and it’s causing alot of stress between us.” In another

 conversation, George revealed to Steve that Diane had commented that Lainie’s family

 was filled with mental illness and instability. Diane made these statements to make Steve




                                            10
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 11 of 21 PageID# 56



 and Lainie’s children appear as if they would be future liabilities to George. Diane also

 trolled Lainie’s Facebook and got George to relay concerns to Steve that Lainie was

 trying to take credit for Steve’s success and ownership of N. Lombardy. Diane told

 George that Lainie was running around with all sorts of questionable people. This

 created panic in George about Steve’s marriage, about Steve’s lineage, and caused

 George to question whether to leave any property to Steve.

        29.     Between 2009 and 2013, Steve was not paid any management fees. Steve

 agreed to forgo his management fees because George said that he and Diane were

 “pinched” financially and needed all the cash flow from the apartment buildings. Steve

 cooperated with George for years because of George’s agreement that the apartment

 buildings would transfer to Steve upon George’s death. Steve was willing to manage the

 apartment buildings and was content to receive the “equity” in the properties.

        30.     By February 2013, George was getting alot of pressure from Diane about

 getting “them” out from under the $1.8 Million Dollar note that was tied to the Sharon

 Connecticut house. Diane presented George with an ultimatum: choose between her

 (Diane) or Steve. George asked Steve to dissolve the partnerships that owned 1118

 Grove Avenue and 203 N. Lombardy Street and to “trade” the Grove Avenue property

 for the North Lombardy property. It was a horrible proposition. Steve asked George to

 confirm his long-term plan for the equity in the apartment buildings and why this “trade”

 was so important.      Contrary to earlier statements, George said he needed “the

 apartments” to make sure Diane had money to live off. George admitted that Diane was

 totally irresponsible with money.     George wanted to create a trust for her.     Steve

 explained to George how concerned he (Steve) was about George’s relationship with




                                             11
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 12 of 21 PageID# 57



 Diane and George’s isolation from the family. Steve confided in George that he (Steve)

 felt like he was getting forced out of the apartment business. Steve asked for a definitive

 explanation of everything that was going on. George was reticent to have a discussion.

 He seemed conflicted. He said, “let me give this some more thought.” He said. “you

 don’t know how hard this is for me to do.” By “this”, George meant that he was about to

 breach his agreements and cut Steve out of the business.

        31.     Steve advised George that he would not agree to the dissolution of the

 partnerships and the building swap unless George was willing to put two (2) apartment

 buildings in a life estate and confirm in writing the agreed long-term plan for the equity

 in the apartment buildings. Diane instructed George to refuse Steve’s proposal and to

 terminate all contracts, written and unwritten, relating to the rental properties. When

 George returned to Virginia from being with Diane in Florida, George informed Steve

 that he was “not doing it”, meaning he would not put any properties in a life estate or

 confirm that the apartments would convey to Steve upon George’s death. George advised

 Steve that the apartment business was no longer a family operation. “Plans change,” he

 said. George demanded that Steve repay two promissory notes, including a $700,000

 note for the renovations of 203 N. Lombardy Street.

        32.     In October 2013, George engaged legal counsel in Virginia.

        33.     At this point, Steve felt compelled to investigate Diane’s past relationships

 to see if Diane had engaged in similar overbearing, sharp and unethical behavior in the

 past. Steve tracked down one of the step children from Diane’s last marriage and found

 their story to be almost identical: unnecessary isolation from their father, fraudulent

 accusations and misrepresentations of character, closed door discussions that he was unfit




                                             12
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 13 of 21 PageID# 58



 to manage the family business, etc.            Steve also learned that Diane had made

 misrepresentations to George about her past, including false claims about her education.

 Diane also failed to mention a 2nd marriage.

        34.     In or about March 2014, Steve asked George about the debt on the Sharon

 Connecticut house. Contrary to his unwritten agreement with Steve, George revealed that

 he had sold the “Marco office plaza” and, instead of reinvesting the proceeds as agreed

 with Steve, George used the proceeds to pay off the debt on the Sharon Connecticut

 property. Steve reviewed the property records and discovered that Diane was on the note

 for the Sharon Connecticut house. The Marco office plaza was part of the unwritten

 commercial business agreement between Steve and George.              They had planned on

 clearing the site and building a hotel or selling the property and reinvesting the capital in

 additional rental properties in Richmond. George did not pay Steve 25% of the proceeds

 of the sale of the Marco office plaza.

        35.     On March 13, 2014, George unlawfully terminated the written

 management agreements and purported to terminate Steve’s management authority

 regarding 1118 Grove Avenue.

        36.     In communications with George and others between 2014 and 2017, it

 became crystal clear to Steve, based on the totality of the circumstances, that Diane had

 sabotaged Steve’s relationship with his Dad and that Diane had caused George to renege

 on his agreement with Virginia and his agreements with Steve. Diane intended to divide

 George and Steve and to take control of the apartment building business, and its

 tremendous cash flow, through defamation, fraud and unethical and sharp practices.

 Diane planted in George’s mind the idea that he (George) and Steve had never been




                                                13
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 14 of 21 PageID# 59



 close. For instance, George began to adamantly deny having lunch with Steve at Joe’s

 Inn. In truth, they had lunch together at Joe’s Inn in the Fan on a regular basis for about

 fifteen (15) years. George kept telling Steve in text and email that Steve had said to him,

 “you will never see me or your grandchildren again”. Steve never said this. In truth,

 because of Diane, George had turned down every offer Steve had made to meet up. In a

 text message in 2014, George stated:




 The text message was pure fantasy. It showed the extent to which Diane had manipulated

 George and interfered with his relationship with Steve. In an email in 2010, George

 wrote:




                                             14
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 15 of 21 PageID# 60



 In truth, Steve was excited for his Dad to get remarried. George was devastated by the

 loss of Virginia. The fact that George abandoned Steve for Diane was also obvious to

 family friends. Steve was at a wedding in Naples and ran into Bonnie Lynch, who was

 one of his parents’ closest friends for thirty (30) years. Bonnie asked how George was

 doing. Steve explained that their relationship had become estranged without going into

 detail. Bonnie said that she and her husband had seen George in the airport several years

 ago and he acted as if he hardly knew them. Bonnie said no one in Naples sees George.

 Bonnie relayed that she had reached out to George in 2015 in an email. Bonnie informed

 George that he should heal the relationship between he and Steve – that he would need

 Steve later in life. George’s response was that Diane would be the only one looking after

 George. In addition, whereas George had described Diane’s son, Jim Hedges, as “Junior

 Bernie Madoff” and said he would never have anything to do with Hedges, Steve

 received a Facebook photograph of George at a birthday party in 2017 in Aspen with

 Hedges and Hedges’ youngest son. Diane’s influence upon George and her motive for

 getting him to terminate his business and personal relationships with Steve is also

 manifested in the comments of George’s bookkeeper, Alice Young, who referred to the

 “unbelievable” checks she (Alice) had written to Hedges. This solidified Steve’s view

 that Diane had caused George to terminate all contracts with Steve because Diane wanted

 control of all the cash and/or to conceal payments made to her son or for his benefit.

 Finally, Steve asked his mother-in-law, Ann Hedges, who has known Diane her whole

 life, to reach out to Diane at Christmas 2016, to see if Diane would help getting the

 family back together, so George could know his grandchildren. Diane responded that

 “they” would not be having a relationship with Steve or the grandchildren. Ann asked




                                            15
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 16 of 21 PageID# 61



 Diane what in the world could have caused this estrangement between George and Steve.

 Diane responded that George did not cause it. She said she thought of a “gif” that

 explains why:




 Diane’s gif image is bizarre and immoral. Steve managed the apartment buildings for 20

 years without a single complaint. He agreed to a reduced salary, so Diane and George

 would experience no financial hardship. He agreed to work for free for as long as

 needed. Steve lost his two (2) brothers in a house fire at age ten, which Diane is aware

 of. George and Virginia were married for nearly fifty years. Virginia died unexpectedly

 at age 69. George is the only family Steve has left. Steve never slept on the proverbial

 couch while life passed him by.

        37.      In April 2014, George admitted to Steve that he needed to make sure that

 Diane was taken care of.

        38.      But for Diane’s intentional interference with Steve’s contracts with

 George and George’s unwritten contract with Virginia, Steve would have been paid a

 management fee, 25% of the sale price of any property sold, and would have been

 entitled to the equity in the apartment buildings at George’s death.




                                             16
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 17 of 21 PageID# 62



        39.    Currently, upon information and belief, there are eighty-nine (89)

 apartment units with an estimated fair market value of $10.5 Million and a net cash flow

 per year of approximately $500,000.

        40.    Since 2014, George has been physically present in Virginia at least six (6)

 times per year dealing with the properties that are at issue. After Steve’s grandmother

 passed in 2015, Diane and George used the property on Windmoor Court that she lived in

 as a business office and residence. Diane kept/keeps her car and furniture there. Since

 2015, Diane has continued to own real and personal property in the Commonwealth of

 Virginia, and to actively assist George in the management and operation of the

 apartments in the Commonwealth that were the subjected to George and Steve’s

 agreements.

           COUNT I – TORTIOUS INTERFERENCE WITH CONTRACT

        41.    Steve restates paragraphs 1 through 40 of this Amended Complaint and

 incorporates them herein by reference.

        42.    Steve had valid contracts and business expectancies, including his interest

 as a third-party beneficiary of the agreement between George and Virginia and his

 contracts with George.

        43.    Diane knew about Steve’s rights and business expectancies.

        44.    Diane intentionally interfered with Steve’s property rights and business

 expectancies by, inter alia, (a) engaging in repeated acts of defamation and insulting

 words, (b) lying to George to cause him to mistrust Steve, and (c) advising George to

 breach his written and unwritten contracts with Steve. Diane’s actions and practices were

 and are illegal, independently actionable, unethical, oppressive, over-reaching,




                                            17
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 18 of 21 PageID# 63



 fraudulent, hostile, and sharp. In 2014, because of Diane’s actions, George terminated

 his agreement with Virginia and his agreements with Steve.

         45.    As a direct result of Diane’s tortious interference, Steve suffered damage

 and incurred loss, including, but not limited to, loss of business, income and property,

 damage to his reputation, attorney’s fees, court costs, and other out-of-pocket expenses

 and damages in an amount to be determined by the Jury, but not less than $2,500,000.00.

                        COUNT II – BUSINESS CONSPIRACY

         46.    Steve restates paragraphs 1 through 45 of this Amended Complaint and

 incorporates them herein by reference.

         47.    Beginning in 2008 and continuing through 2014, Diane combined,

 associated, agreed or acted in concert with George for the express purposes of injuring

 Steve in his business of apartment ownership, management and operations.              In

 furtherance of the conspiracy and preconceived plan, Diane and George engaged in a

 joint scheme the unlawful purpose of which was to tortiously interfere with and cause the

 termination of the written and unwritten agreements at issue in this action.

         48.    Diane acted intentionally, purposefully, without lawful justification, and

 with the express knowledge that she was interfering with Steve’s ownership, management

 and operation of the apartments.

         49.    Diane’s actions constitute a conspiracy in violation of § 18.2-499 of the

 Code.

         50.    As a direct result of Diane’s willful misconduct, Steve suffered damage

 and incurred loss, including, but not limited to, injury to his business and professional




                                             18
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 19 of 21 PageID# 64



 reputation, attorney’s fees, court costs, and other damages in an amount to be determined

 by the Jury, but not less than $2,500,000.00.

        51.       In accordance with § 18.2-500 of the Code, Steve seeks three-fold the

 damages by him sustained in a sum to be determined by the Jury, but not less than

 $7,500,000.00.

                      COUNT III – COMMON LAW CONSPIRACY

        52.       Steve restates paragraphs 1 through 51 of this Amended Complaint and

 incorporates them herein by reference.

        53.       Diane’s actions, detailed above, constitute a conspiracy at common law.

        54.       As a direct result of Diane’s willful misconduct, Steve suffered damage

 and incurred loss, including, but not limited to, injury to his business and reputation,

 financial loss and loss of profits, court costs, and other damages in an amount to be

 determined by the Jury, but not less than $2,500,000.00.



        Steve alleges the foregoing based upon personal knowledge, public statements of

 others, and records in his possession. He believes that substantial additional evidentiary

 support, which is in the exclusive possession of Diane and her agents and other third-

 parties, will exist for the allegations and claims set forth above after a reasonable

 opportunity for discovery.

        Steve reserves his right to amend this Complaint upon discovery of additional

 instances of Diane’s wrongdoing.




                                              19
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 20 of 21 PageID# 65



                    CONCLUSION AND REQUEST FOR RELIEF

        WHEREFORE, Plaintiff, Stephen C. Gratz, respectfully requests the Court to

 enter Judgment against Defendant, Diane Gratz, as follows:

        A.     Compensatory damages in the sum of $2,500,000.00 or such greater

 amount as is determined by the Jury;

        B.     Three-fold damages in the sum of $7,500,000.00;

        C.     Punitive damages in the amount of $350,000 or the maximum amount

 allowed by law;

        D.     Prejudgment interest from March 13, 2014 until Judgment is entered at the

 rate of six percent (6%) per annum;

        E.     Postjudgment interest at the rate of six percent (6%) per annum until paid;

        F.     Costs;

        G.     Such other relief as is just and proper.


                          TRIAL BY JURY IS DEMANDED


 DATED:        January 22, 2019


                              STEPHEN C. GRATZ



                              By:       /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:      (804) 501-8272
                                        Facsimile:      (202) 318-4098
                                        Email:          stevenbiss@earthlink.net

                                        Counsel for the Plaintiff



                                              20
Case 3:18-cv-00645-REP Document 9 Filed 01/22/19 Page 21 of 21 PageID# 66



                           CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2019 a copy of the foregoing was filed

 electronically using the Court’s CM/ECF system, which will send notice of electronic

 filing to counsel for the Defendant and all interested parties receiving notices via

 CM/ECF.




                            By:    /s/Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                                         21
